
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This Second Amended and Restated Employment Agreement ("Agreement") is
made as of December 15, 2003, by and between Transaction Systems
Architects, Inc., a Delaware corporation, ("Employer") and Gregory D. Derkacht
("Employee").


PRELIMINARY STATEMENTS


A. Employer and Employee have entered into that certain employment agreement
(the "2001 Employment Agreement") dated as of December 3, 2001 pertaining to the
terms of the employment of Employee by Employer, which agreement was amended and
restated as of April 28, 2003. Such amended and restated agreement is referred
to herein as the "First Amended and Restated Employment Agreement."

B. Employer and Employee desire to amend and restate the First Amended and
Restated Employment Agreement to modify the terms and conditions pursuant to
which Management Incentive Compensation may be payable to Employee hereunder.


AGREEMENT


        The parties to this Agreement, intending to be legally bound, agree as
follows:

        1.    Employment    Employer hereby agrees to employ Employee as
President and Chief Executive Officer ("CEO"), and Employee hereby accepts such
employment by Employer upon the terms and conditions and with such duties as
determined by the Board of Directors of Employer from time to time and which
shall be related or appropriate to the position.

        2.    Term.    The term of employment commenced on January 2, 2002, and
shall continue for a period of three years thereafter, unless sooner terminated
as hereinafter set forth in Section 6, subject to certain provisions surviving
termination as set forth below. Thereafter, this Agreement and the term of
employment pursuant hereto will be automatically extended for successive
one-year terms, unless either party elects to terminate this Agreement by giving
the other party written notice thereof not less than 90 days prior to the end of
the then-current term.

        3.    Duties.    Employee shall, during the term hereof:

                (a)    Execute Duties.    Execute the duties attendant to his
position as determined and directed by the Board of Directors from time to time.

                (b)    Board Service.    Serve as a member of the Employer's
Board of Directors.

                (c)    Full Efforts and Time.    Consistent with the foregoing,
Employee shall devote full business time, energy, and skill to the businesses of
Employer, and to the promotion of Employer's best interests; provided, however,
that this Agreement shall not preclude Employee from participating in the
affairs of any governmental, educational or other charitable institution, from
engaging in professional speaking and writing activities, and from serving as a
member of the board of directors of other corporations or entities (subject to
the approval by the Chairman of the Board of Directors of Employer) so long as
such activities do not unreasonably interfere with the businesses of Employer or
conflict with Employee's obligations under this Agreement.

        4.    Compensation.

                (a)    Base.    Effective January 1, 2003, Employer shall pay
Employee for all services to be performed by Employee during the term of this
Agreement a base salary (the "Base Salary") at the minimum rate of $360,000 per
year, payable in substantially equal semi-monthly payments in accordance with
Employer's customary practice for other employees, as such practice may be
determined from time to time. The Board of Directors may increase such Base
Salary but not decrease

--------------------------------------------------------------------------------


such Base Salary unless, as a result of a reasonable business judgment by the
Board of Directors of Employer, there is a prorata across-the-board salary
reduction for all executive level management employees of Employer.

                (b)    Management Incentive Compensation.    In addition to the
Base Salary, Employee shall be entitled to participate in the Employer's annual
Management Incentive Compensation Program approved by the Board of Directors of
Employer ("MICP"), subject to the provisions of this Agreement. Employee's "on
target" incentive compensation will be $150,000 per fiscal year, prorated over
the number of periods established under the MICP. For clarification purposes,
the MICP for fiscal year 2004 provides for five periods, one for each fiscal
quarter and one for the fiscal year. The amount of incentive compensation
payable to Employee with respect to a particular period will depend upon the
achievement of (i) the financial results set forth in the MICP with respect to
the fiscal quarter and (ii) such additional objectives as the Board of Directors
of Employer may reasonably establish from time to time. The Board of Directors
may increase or decrease the incentive compensation payable to Employee.

                (c)    Business Expenses.    In addition to the Base Salary set
forth above, Employer agrees that during the term of this Agreement Employee
shall be entitled to reimbursement by Employer for all reasonable and documented
business expenses incurred by him on Employer's behalf in the course of his
employment hereunder in accordance with Employer's policy concerning the same.

                (d)    Board Service.    No separate or additional compensation
will be paid to Employee with respect to service on the Board of Directors.

                (e)    Stock Options.    Employee has received three stock
option grants from the Employer's existing stock option plans. The first grant
was in the amount of 100,000 shares and was made on January 2, 2002. The second
and third grants were in the amount of 200,000 shares each and were made
February 19, 2002. The terms and conditions for each of the grants are set forth
in separate stock option agreements. The stock option agreements for each of the
grants are attached hereto as Exhibits B, C and D, respectively.

        5.    Additional Benefits.    Employee and his dependents shall be
entitled to participate in and receive health insurance and other benefits
("Benefit Plans") under the Employer's Benefit Plans, whether qualified or
non-qualified, subject to and on a basis consistent with the terms, conditions,
and overall administration of such Benefit Plans as provided to similarly
situated employees of Employer, as changed from time to time. Employee shall be
entitled to a minimum of four weeks of paid vacation and holidays in accordance
with Employer's policies in effect from time to time for its employees.

        6.    Termination.

                (a)    Types of Termination.

                        (i)    For Cause by Employer.    Any termination of
Employee's employment by Employer for Cause (as defined in Exhibit E attached
hereto) shall be authorized by a vote of at least a majority of the non-employee
members of the Board of Directors of Employer within 12 months of a majority of
such non-employee members of the Board of Directors having actual knowledge of
the event or circumstances providing a basis for such termination. In the case
of clause (ii) of the definition of Cause, Employee shall be given notice by the
Board of Directors specifying in detail the particular act or failure to act on
which the Board of Directors is relying in proposing to terminate him for Cause
and offering Employee an opportunity, on a date at least 14 days after receipt
of such notice, to have a hearing, with counsel, before a majority of the
non-employee members of the Board of Directors, including each of the members of
the Board of Directors who authorized the termination for Cause. Employee shall
not be terminated for Cause if, within 30 days after the date of Employee's
hearing before the Board of Directors (or if Employee waives a hearing, within
30 days after receiving notice of the proposed termination), he has corrected
the particular act or failure to act specified in the notice

2

--------------------------------------------------------------------------------


and by so correcting such act or failure to act he has reduced the economic
damage his act or failure to act has allegedly caused Employer to a level which
is no longer material or has eliminated the probability that such act or failure
to act is likely to result in material economic damage to Employer. No
termination for Cause shall take effect until the expiration of the correction
period described in the preceding sentence and the determination by a majority
of the non-employee members of the Board of Directors that Employee has failed
to correct the act or failure to act in accordance with the terms of the
preceding sentence.

                        Anything herein to the contrary notwithstanding, if,
following a termination of Employee's employment by Employer for Cause based
upon the conviction of Employee for a felony involving moral turpitude such
conviction is finally overturned on appeal, Employee shall be entitled to the
compensation provided in Sections 4(a) and 4(c) of that certain severance
compensation agreement (the "Severance Compensation Agreement") made as of
April 28, 2003 between Employer and Employee, a copy of which is attached hereto
as Exhibit F. In lieu of the interest provided in clause (iv) of the first
sentence of Section 4(a) of the Severance Compensation Agreement and the
interest provided in the second sentence of Section 4(c) of the Severance
Compensation Agreement, however, the compensation provided in Sections 4(a) and
4(c) of the Severance Compensation Agreement shall be increased by a 10% rate of
interest, compounded annually, calculated from the date such compensation would
have been paid if Employee's employment had been terminated without Cause.

                        (ii)    By Employee Voluntarily.    Employee may
terminate his employment voluntarily hereunder 30 days after providing Employer
written notice setting forth his intention to do so.

                        (iii)    Death, Disability or Retirement of
Employee.    If Employee's employment is terminated during the term of this
Agreement due to the death, Disability (as defined below) or Retirement (as
defined in Exhibit E) of Employee, then an amount equal to Employee's Base
Salary (at the rate most recently in effect) shall be paid through the date of
his death, Disability or Retirement, plus an amount in respect of any accrued
but unused vacation days; provided, however, that if Employee's employment is
terminated due to death, Disability or Retirement subsequent to a Change in
Control, then the applicable provisions of the Severance Compensation Agreement
shall govern.

                        In addition to any other compensation provided for under
this Agreement or the Severance Compensation Agreement, Employee's beneficiaries
shall also receive any insurance benefits under the Benefit Plans to which
Employee or his beneficiaries are entitled on the date of his death or
Disability. Furthermore, if Employee's employment is terminated during the term
of this Agreement due to Disability, then Employee will be entitled to continued
participation in all Benefit Plans or programs available to Employer's employees
generally, until the earlier of (A) the date, or dates, he receives equivalent
coverage and benefits under the plans and programs of a subsequent employer
(such coverages and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis) or (B) two years from the Termination Date; provided
(1) if Employee is precluded from continuing his participation in any Benefit
Plan or program as provided in the preceding sentence, he shall be paid, in a
lump sum cash payment, within 30 days following the date it is determined he is
unable to participate in any Benefit Plan or program, the after-tax economic
equivalent of the benefits provided under the plan or program in which he is
unable to participate for the period specified in the preceding sentence, and
(2) the economic equivalent of any benefit foregone shall he deemed to be the
lowest cost that would be incurred by Employee in obtaining such benefit for
himself (including family or dependent coverage, if applicable) on an individual
basis. Employee shall be eligible for group health plan continuation coverage
under and in accordance with the Consolidated Omnibus Budget Reconciliation Act
of 1965, as amended, when he ceases to be eligible for continued participation
in Employer's group health plan under this Section 6(a)(iii).

                        As used in this Agreement, the term "Disability" shall
mean the inability of Employee, due to physical or mental illness, with or
without a reasonable accommodation, to perform his duties

3

--------------------------------------------------------------------------------


with Employer on a full-time basis for six months and, within 30 days after a
Notice of Termination (as defined in Exhibit E) is thereafter given by Employer,
Employee's failure to return to the full-time performance of Employee's duties
as set forth in Section 3.

                        In the case of the Disability or Retirement of Employee,
the Noncompetition and Confidentiality and other provisions of Sections 7 and 8
hereof shall remain in effect.

                        (iv)    Without Cause by Employer.    Employer may
terminate the employment of Employee at any time without Cause after providing
Employee with 30 days' prior written notice setting forth its intention to do
so.

                        (v)    Expiration of Term.    The expiration of this
Agreement is by its own term, as set forth in Section 2.

                (b)    Compensation on Termination.    Except as otherwise set
forth in the Severance Compensation Agreement, if Employee is terminated for
Cause, death, Disability, Retirement, or voluntarily terminates his employment,
or if this Agreement terminates by its own term, he shall not be entitled to any
compensation following the date of termination as defined below (the
"Termination Date"):

                        (i)    for Cause by Employer—immediately upon the
expiration of the correction period described in Section 6(a)(i) and the
determination by a majority of the non-employee members of the Board of
Directors that Employee has failed to correct the act or failure to act in
accordance with the terms of Section 6(a)(i);

                        (ii)    for death, Disability or Retirement—for death or
Retirement, immediately upon the date of such occurrence; for Disability,
immediately upon expiration of the notice period described in
Section 6(a)(iii) if Employee fails to return to the full-time performance of
Employee's duties as set forth in Section 3;

                        (iii)    for voluntary termination—on the 30th day
following notice by Employee to Employer; and

                        (iv)    by its own term—on the date set forth in
Section 2,

                (c)    Compensation for Termination Without Cause.    In the
event Employee is terminated by Employer without Cause, Employer shall pay to
Employee $150,000.

                (d)    Change in Control Compensation.    Employee shall be
entitled to the compensation provided in the Severance Compensation Agreement
pursuant to the terms stated in such agreement.

                (e)    Any termination of Employee by Employer pursuant to
Section 6(a)(i) or 6(a)(iii) above, or by Employee pursuant to
Section 6(a)(ii) above, shall be communicated by a Notice of Termination to the
other party to this Agreement.

        7.    Noncompetition, Noninducement, Nonsolicitation.

                (a)    Employee hereby agrees that commencing on the date of
this Agreement and continuing through 180 days after the termination date (the
"Non-Compete Period"), he shall not singly, jointly, or as a member, employee,
or agent of any partnership or as an officer, agent, employee, director or
stockholder, or investor of any other corporation or entity, or in any other
capacity, which is engaged in a similar business to that of Employer during the
period of non-competition:

                        (i)    solicit, contact and/or service any person, firm,
corporation, partnership, or entity of any kind whatsoever for purposes which
are competitive to that of Employer, and for purposes similar to those performed
by Employee for Employer, a client of Employer for which Employee performed
service or had personal contact with on behalf of Employer during the last one
year of Employee's employment with Employer; provided, that Employee shall be
able to acquire and hold up to 1% of the

4

--------------------------------------------------------------------------------


outstanding shares of any publicly traded stock of any company, and an unlimited
percentage of outstanding shares in the Employer, its parent, affiliates, or
subsidiaries; and

                        (ii)    directly or indirectly induce or attempt to
induce any person who, during the term of Employee's employment hereunder, was
an employee, representative or agent of Employer or any of its affiliates to
terminate his employment with Employer or any of its affiliates, or to violate
the terms of any agreement between said employee, representative or agent and
Employer or any of its affiliates.

                (b)    It is understood and agreed by Employer and Employee that
the time periods of the restrictions set forth in Section 7(a) of this Agreement
are intended by Employer and Employee to be extended by any time period during
which Employee violates the terms and conditions of Section 7(a).
Notwithstanding anything which could be construed to the contrary, this
Section 7(b) is not intended to and shall not be deemed to permit Employee to
violate any term or condition of Section 7(a).

                (c)    In the event any of the provisions of this Agreement
shall be held to be invalid or unenforceable, the remaining portions thereof
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included herein.

                (d)    Employer and Employee specifically agree that the
provisions of Sections 7, 8, 9, and 10 shall survive the termination of this
Agreement.

                (e)    Employer and Employee agree that the provisions of this
Section 7 may be waived in whole or in part by mutual agreement in writing by
Employer and Employee.

        8.    Confidentiality.    Without the consent of Employer, Employee will
not, during his Employment or after termination of this Agreement, (a) disclose
any trade secret or proprietary or confidential knowledge or information of
Employer or any affiliate of Employer to any person or entity (other than to
Employer or shareholders, directors, officers or employees of Employer or
representatives thereof), or (b) otherwise make use of any such secret,
knowledge or information for other than Employers purposes, unless in the case
of (a) or (b) above such secret, knowledge or information is readily
ascertainable from publicly available information. Employee will hold
confidential, on behalf of Employer as the property of Employer, all memoranda,
manuals, books, papers, letters, documents, computer software and other similar
property obtained during the course of performing duties under this Agreement,
and will return such property to Employer at any time upon demand by Employer
and, in any event, within three calendar days after termination of his
employment under this Agreement or after the end of the term of this Agreement.

        9.    Developments.

                (a)    As used in this Agreement, the term "Employee
Developments" shall mean all technological, financial, operating and training
ideas, processes, methods and materials, specifically including, but not limited
to, all inventions, discoveries, improvements, devices, apparatus, designs,
practices, processes, methods, formulas, know-how, products, enhancements and
all software, computer programs (including source code, object code,
documentation and programmer's notes) and other works of authorship, whether or
not patentable or copyrightable, developed, written, conceived or reduced to
practice during Employee's employment by Employer or within a period of 90 days
thereafter (i) which result from any work performed by Employee for the
Employer, or (ii) which relate to the Employer's business or research or
development of the Employer at the time Employee develops, writes, conceives or
reduces to practice any of the foregoing, alone or with others.

                (b)    Employee shall promptly disclose all Employee
Developments to the Employer and make available to the Employer any work papers,
drawings, designs, schematics, specifications, descriptions, models, diskettes,
computer tapes, source codes or other tangible incidents of Employee
Developments. Employee agrees that all Employee Developments shall be considered
work made by Employee for the Employer and prepared within the scope of
Employee's employment and that all right, title and

5

--------------------------------------------------------------------------------


ownership interest in and to the Employee Developments, including, without
limitation, copyright, trade secret, patent or other intellectual property
rights, shall exclusively vest in and be retained by the Employer, both during
and following the term of employment. Employee agrees to perform upon request of
the Employer any acts that may be necessary or convenient during his term of
employment or thereafter to establish, perfect, evidence, register, transfer,
assign or convey ownership of Employee Developments in or to the Employer, to
the fullest extent possible, including without limitation, assignment to the
Employer of all ownership, copyright, trade secret, patent and other
intellectual property rights without any further consideration.

        10.    Remedies.

                (a)    Employer shall be entitled, if it elects, to enjoin any
breach or threatened breach of, or enforce the specific performance of, the
obligations of Employee under Sections 7 and 8, without showing any actual
damage or that monetary damages would be inadequate. Any such equitable remedy
will not be the sole and exclusive remedy for any such breach, and Employer may
pursue other remedies for such a breach.

                (b)    Any court proceeding to enforce the specific performance
provisions of this Agreement may be commenced in the federal courts located in
the State of Nebraska, or in the absence of federal jurisdiction, the state
courts of Nebraska having jurisdiction. Employer and Employee submit to the
jurisdiction of such courts and waive any objection which they may have to the
pursuit of any such proceeding in any such court for purposes of specific
performance only.

        11.    Employer Assignment.    Employer may assign this Agreement,
provided, however, that in the event of such assignment by the Employer,
Employer's obligations hereunder shall be binding legal obligations and shall
inure to the benefit of any successor.

        12.    Relocation.    Employee agrees to relocate to Omaha, Nebraska,
for the term of this Agreement. Employer will pay for movement of Employee's
household and personal belongings. Employer will pay for real estate commission
and other customary and reasonable closing costs associated with the sale of
Employee's current home in Chicago. Employer will not pay for any fees or costs
associated with the purchase of a home in Omaha. Employer will pay for two
house-hunting trips in Omaha for Employee and spouse. No tax gross-up or
equalization allowances will be provided. Temporary housing in Omaha and related
travel to and from Chicago will be provided and paid for by the Employer while
Employees attempts to sell home in Chicago. Payment by Employer for such
expenses will cease at the earlier of (1) Employee moving into anew residence in
Omaha; (2) closing the sale of Employee's Chicago house; or (3) March 31, 2002.

        13.    Benefits Unfunded.    All rights of Employee and his spouse or
other beneficiary under this Agreement shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating any
assets of Employer for payment of any amounts due hereunder. Neither Employee
nor his spouse or other beneficiary shall have any interest in or rights against
any specific assets of Employer.

        14.    Waiver.    No waiver by any party at any time of any breach by
any other party of, or compliance with, any condition or provision of this
Agreement to be performed by any other party shall be deemed a waiver of any
other provisions or conditions at the same time or at any prior or subsequent
time.

        15.    Applicable Law.    This Agreement shall be construed and
interpreted pursuant to the laws of the State of Nebraska without giving effect
to the conflict of laws provisions thereof.

        16.    Entire Agreement.    This Agreement and the Severance
Compensation Agreement contain the entire agreement between Employer and
Employee and supersede any and all previous agreements, written or oral, between
the parties relating to the subject matter hereof and thereof including, without

6

--------------------------------------------------------------------------------


limitation, the 2001 Employment Agreement. In the event of a conflict between
the provisions of this Agreement and the provisions contained in the Severance
Compensation Agreement, the provisions of the Severance Compensation Agreement
shall govern. No amendment or modification of the terms of this Agreement shall
be binding upon the parties hereto unless reduced to writing and signed by
Employer and Employee.

        17.    Counterparts.    This Agreement may be executed in counterparts
and by facsimile signatures, each of which shall be deemed an original, and all
of which taken together shall constitute one instrument.

        18.    Severability.    In the event any provision of this Agreement is
held illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.

        19.    Notice.    Notices under this Agreement shall be in writing and
sent by registered mail, return receipt requested, to the following addresses or
to such other addresses as the party being notified may have previously
furnished to the others by written notice.

If to Employer or its Board of Directors:


 
 
Transaction Systems Architects, Inc.
Attn: Chairman of the Board of Directors
224 South 108th Avenue
Omaha, NE 68154 with a copy to:         Transaction Systems Architects, Inc.
Attn: General Counsel
224 South 108th Avenue
Omaha, Nebraska 68154 If to Employee:         Gregory D. Derkacht
2441 South 191st Circle
Omaha, NE 68130

Such notices shall be deemed received three business days after they are so
sent.

        IN WITNESS WHEREOF, the parties have executed this Agreement, on the day
and year first above written.


 
 
Transaction Systems Architects, Inc.
("Employer")
 
 
By:
 
/s/  DENNIS BYRNES      

--------------------------------------------------------------------------------

    Its:   Senior Vice President

--------------------------------------------------------------------------------


 
 
Gregory D. Derkacht
("Employee")
 
 
/s/  GREGORY D. DERKACHT      

--------------------------------------------------------------------------------


Exhibit A—Intentionally Omitted
Exhibit B—Stock Option Agreement (January 2, 2002)
Exhibit C—Stock Option Agreement (February 19, 2002)
Exhibit D—Stock Option Agreement (February 19, 2002)
Exhibit E—Certain Definitions
Exhibit F—Severance Compensation Agreement (April 28, 2003)

7

--------------------------------------------------------------------------------


EXHIBIT E


DEFINITIONS


I.    Change in Control

For purposes of this Agreement, "Change in Control" shall mean:

        (1)    approval by the stockholders of the Employer of a reorganization,
merger or consolidation, unless following such reorganization, merger or
consolidation: (A) more than 60% of, respectively, the then-outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Employer Common Stock and Outstanding
Employer Voting Securities immediately prior to such reorganization, merger, or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Employer Common Stock and Outstanding Employer Voting Securities, as
the case may be (for purposes of determining whether such percentage test is
satisfied, there shall be excluded from the number of shares and voting
securities of the resulting corporation owned by the Employer's stockholders,
but not from the total number of outstanding shares and voting securities of the
resulting corporation, any shares or voting securities received by any such
stockholder in respect of any consideration other than shares or voting
securities of the Employer); (B) no Person (excluding the Employer, any employee
benefit plan (or related trust) of the Employer, any qualified employee benefit
plan of such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20% or more of
the Outstanding Employer Common Stock or Outstanding Employer Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors; and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;

        (2)    (A) approval by the stockholders of the Employer of a complete
liquidation or dissolution of the Employer; or (B) the first to occur of (i) the
sale or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Employer or
(ii) the approval by the stockholders of the Employer of any such sale or
disposition, other than, in each case, any such sale or disposition to a
corporation, with respect to which immediately thereafter, (a) more than 60% of,
respectively, the then-outstanding shares of common stock of such corporation
and the combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Employer Common Stock and Outstanding Employer Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Employer Common Stock and Outstanding Employer
Voting Securities, as the case may be (for purposes of determining whether such
percentage test is satisfied, there shall be excluded from the number of shares
and voting securities of the transferee corporation owned by the Employer's
stockholders, but not from the total number of outstanding shares and voting
securities of the transferee corporation, any shares or voting securities
received by any such stockholder in respect of any consideration other than
shares or voting securities of the Employer); (b) no Person (excluding the
Employer and any employee benefit plan (or related trust) of the Employer, any
qualified employee benefit plan of such transferee corporation and any

8

--------------------------------------------------------------------------------


Person beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 20% or more of the Outstanding Employer Common Stock or
Outstanding Employer Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of such transferee corporation and the combined voting
power of the then-outstanding voting securities of such transferee corporation
entitled to vote generally in the election of directors and (c) at least a
majority of the members of the board of directors of such transferee corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the board providing for such sale or other disposition of
assets of the Employer;

        (3)    if individuals who, as of the date hereof, constitute the Board
of Directors (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Employer's stockholders, was approved by a vote of at least
two-thirds of the Directors then constituting the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
subject to Rule 14a-11 of Regulation 14A promulgated under the Exchange Act or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

        (4)    approval by the stockholders of the Employer of a reorganization,
merger or consolidation, unless following such reorganization, merger or
consolidation (A) more than 60% of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Employer Common Stock and Outstanding
Employer Voting Securities immediately prior to such reorganization, merger, or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Employer Common Stock and Outstanding Employer Voting Securities, as
the case may be (for purposes of determining whether such percentage test is
satisfied, there shall be excluded from the number of shares and voting
securities of the resulting corporation owned by the Employer's stockholders,
but not from the total number of outstanding shares and voting securities of the
resulting corporation, any shares or voting securities received by any such
stockholder in respect of any consideration other than shares or voting
securities of the Employer); (B) no person (excluding the Employer, any employee
benefit plan (or related trust) of the Employer, any qualified employee benefit
plan of such corporation resulting from such reorganization, merger or
consolidation and any person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20% or more of
the Outstanding Employer Common Stock or Outstanding Employer Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors; and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation.

II.    Retirement

For purposes of this Agreement only, "Retirement" shall mean termination by the
Employer or the Employee of the Employee's employment based on the Employee's
having reached age 65 or such other age as shall have been fixed in any
arrangement established pursuant to this Agreement with the Employee's consent
with respect to the Employee.

9

--------------------------------------------------------------------------------


III.    Cause

For purposes of this Agreement only, "Cause" shall mean: (1) the Employee's
conviction of a felony involving moral turpitude; or (2) the Employee's serious,
willful gross misconduct or willful gross neglect of duties (other than any such
neglect resulting from the Employee's incapacity due to physical or mental
illness or any such neglect after the issuance of a Notice of Termination by the
Employee for Good Reason, as such term is defined in herein which, in either
case, has resulted, or in all probability is likely to result, in material
economic damage to the Employer; provided no act or failure to act by the
Employee will constitute "Cause" under clause (2) if the Employee believed in
good faith that such act or failure to act was in the best interest of the
Employer.

        For purposes of this Agreement only, any termination of the Employee's
employment by the Employer for Cause shall be authorized by a vote of at least a
majority of the non-employee members of the Board of Directors of the Employer
(the "Board") within 12 months of a majority of such non-employee members of the
Board having actual knowledge of the event or circumstances providing a basis
for such termination. In the case of clause (2) of this Section III, the
Employee shall be given notice by the Board specifying in detail the particular
act or failure to act on which the Board is relying in proposing to terminate
him for Cause and offering the Employee an opportunity, on a date at least
14 days after receipt of such notice, to have a hearing, with counsel, before a
majority of the non-employee members of the Board, including each of the members
of the Board who authorized the termination for Cause. The Employee shall not be
terminated for Cause if, within 30 days after the date of the Employee's hearing
before the Board (or if the Employee waives a hearing, within 30 days after
receiving notice of the proposed termination), he has corrected the particular
act or failure to act specified in the notice and by so correcting such act or
failure to act he has reduced the economic damage his act or failure to act has
allegedly caused the Employer to a level which is no longer material or has
eliminated the probability that such act or failure to act is likely to result
in material economic damage to the Employer. No termination for Cause shall take
effect until the expiration of the correction period described in the preceding
sentence and the determination by a majority of the non-employee members of the
Board that the Employee has failed to correct the act or failure to act in
accordance with the terms of the preceding sentence.

        Anything herein to the contrary notwithstanding, if, following a
termination of the Employee's employment by the Employer for Cause based upon
the conviction of the Employee for a felony involving moral turpitude such
conviction is finally overturned on appeal, the Employee shall be entitled to
the Change in Control Compensation. In such event Change in Control Compensation
shall be increased by a ten percent rate of interest, compounded annually,
calculated from the date such compensation would have been paid if the
Employee's employment had been terminated without Cause.

        IV.    Good Reason

For purposes of this Agreement, "Good Reason" shall mean, after any Change in
Control and without the Employee's express written consent, any of the
following:

        (1)    a significant diminution in the Employee's duties and
responsibilities, or the assignment to the Employee by the Employer of duties
inconsistent with the Employee's position, duties, responsibilities or status
with the Employer immediately prior to a Change in Control of the Employer, or a
change in the Employee's titles or offices as in effect immediately prior to a
Change in Control of the Employer, or any removal of the Employee from or any
failure to re-elect the Employee to any of such positions, except in connection
with the termination of his employment for Disability, Retirement or Cause or as
a result of the Employee's death or by the Employee other than for Good Reason;

        (2)    a reduction by the Employer in the Employee's annual rate of base
salary as in effect on the date hereof or as the same may be increased from time
to time during the term of this Agreement or the Employer's failure to increase
(within 12 months of the Employee's last increase in his annual rate

10

--------------------------------------------------------------------------------


of base salary) the Employee's annual rate of base salary after a Change in
Control of the Employer in an amount which at least equals, on a percentage
basis, the greater of (A) the average percentage increase in the annual rate of
base salary for all officers of the Employer effected in the preceding
12 months; or (B) the Consumer Price Index as published by the United States
Government (or, in the event such index is discontinued, any similar index
published by the United States Government as designated in good faith by the
Employee); provided, however, that nothing contained in this Paragraph 2 of
Section III shall be construed under any circumstances as permitting the
Employer to decrease the Employee's annual rate of base salary;

        (3)    (A) any failure by the Employer to continue in effect any benefit
plan or arrangement (including, without limitation, the life insurance, medical,
dental, accident and disability plans) in which the Employee is participating at
the time of a Change in Control of the Employer, or any other plan or
arrangement providing the Employee with benefits that are no less favorable
(hereinafter referred to as "Benefit Plans"); or (B) the taking of any action by
the Employer which would adversely affect the Employee's participation in or
materially reduce the Employee's benefits under any such Benefit Plan or deprive
the Employee of any material fringe benefit or perquisite of office enjoyed by
the Employee at the time of a Change in Control of the Employer, unless in the
case of either clause 3(A) or 3(B) above, there is substituted a comparable plan
or program that is economically equivalent or superior, in terms of the benefit
offered to the Employee, to the Benefit Plan being altered, reduced, affected or
ended;

        (4)    (A) any failure by the Employer to continue in effect any
incentive plan or arrangement (including, without limitation, the Employer's
bonus arrangements, the Transaction Systems Architects, Inc. Deferred
Compensation Plan, the Transaction Systems Architects, Inc. 401(k) Plan, the
sales incentive plans, and the management incentive plans) in which the Employee
is participating at the time of a Change in Control of the Employer, or any
other plans or arrangements providing him with substantially similar benefits,
(hereinafter referred to as "Incentive Plans"); (B) the taking of any action by
the Employer which would adversely affect the Employee's participation in any
such Incentive Plan or reduce the Employee's benefits under any such Incentive
Plan, unless in the case of either clause 4(A) or 4(B) above, there is
substituted a comparable plan or program that is economically equivalent or
superior, in terms of the benefit offered to the Employee, to the Incentive Plan
being altered, reduced, affected or ended; or (C) any failure by the Employer
with respect to any fiscal year to make an award to the Employee pursuant to
each such Incentive Plan or such substituted comparable plan or program equal to
or greater than the greater of (i) the award (whether paid or payable in cash or
in securities of the Employer) made to the Employee pursuant to such Incentive
Plan or such substituted comparable plan or program with respect to the
immediately preceding fiscal year or (ii) the average annual award (whether paid
or payable in cash or in securities of the Employer) made to the Employee
pursuant to such Incentive Plan or such substituted comparable plan with respect
to the prior three fiscal years (or such lesser number of prior fiscal years
that the Employee was employed by the Employer or that the Incentive Plan
(together with any substituted comparable plan) was maintained);

        (5)    (A) any failure by the Employer to continue in effect any plan or
arrangement to receive securities of the Employer (including, without
limitation, the Transaction Systems Architects, Inc. 1999 Employee Stock
Purchase Plan and the Transaction Systems Architects Inc. 1999 Stock Option
Plan) in which the Employee is participating at the time of a Change in Control
of the Employer, or any other plan or arrangement providing him with
substantially similar benefits (hereinafter referred to as "Securities Plans");
(B) the taking of any action by the Employer which would adversely affect the
Employee's participation in or materially reduce the Employee's benefits under
any such Securities Plan, unless in the case of either clause 5(A) or 5(B)
above, there is substituted a comparable plan or program that is economically
equivalent or superior, in terms of the benefit offered to the Employee, to the
Securities Plan being altered, reduced, affected or ended, or (C) any failure by
the Employer in any fiscal year to grant stock options, stock appreciation
rights or securities awards to the Employee

11

--------------------------------------------------------------------------------


pursuant to such Securities Plans with respect to an aggregate number of
securities of the Employer of each kind that is equal to or greater than the
greater of (i) the aggregate number of securities of the Employer of that kind
covered by stock options, stock appreciation rights or securities awards granted
to the Employee pursuant to such Securities Plans in the immediately preceding
fiscal year or (ii) the average annual aggregate number of securities of the
Employer of that kind covered by stock options, stock appreciation rights, or
securities awards granted to the Employee pursuant to such Securities Plans in
the prior three fiscal years; and provided further the material terms and
conditions of such stock options, stock appreciation rights, and securities
awards granted to the Employee after the Change in Control (including, but not
limited to, the exercise price, vesting schedule, period and methods of
exercise, expiration date, forfeiture provisions and other restrictions) are
substantially similar to the material terms and conditions of the stock options,
stock appreciation rights, and securities awards granted to the Employee under
the Securities Plans immediately prior to the Change in Control of the Employer;

        (6)    the Employee's relocation more than 50 miles from the location at
which the Employee performed the Employee's duties prior to a Change in Control
of the Employer, except for required travel by the Employee on the Employer's
business to an extent substantially consistent with the Employee's business
travel obligations at the time of a Change in Control of the Employer;

        (7)    any failure by the Employer to provide the Employee with the
number of annual paid vacation days to which the Employee is entitled for the
year in which a Change in Control of the Employer occurs;

        (8)    any material breach by the Employer of any provision of this
Agreement;

        (9)    any failure by the Employer to obtain the assumption of this
Agreement by any successor or assign of the Employer prior to such succession or
assignment;

        (10)    any failure by the Employer or its successor to enter into an
agreement with the Employee that is substantially similar to this Agreement with
respect to a Change in Control of the Employer or its successor occurring
thereafter; or

        (11)    any purported termination of the Employee's employment by the
Employer pursuant to incapacity due to physical or mental illness, Retirement or
for Cause which is not effected pursuant to a Notice of Termination satisfying
the requirements as defined and for purposes of this Agreement, no such
purported termination shall be effective.

For purposes of this definition ("Good Reason"), an isolated, immaterial, and
inadvertent action not taken in bad faith by the Employer in violation of
Paragraph 2, 3, 4, 5, or 7 of this subsection that is remedied by the Employer
promptly after receipt of notice thereof given by the Employee shall not be
considered Good Reason for the Employee's termination of employment with the
Employer. In the event the Employee terminates his employment for Good Reason
hereunder, then notwithstanding that the Employee may also retire for purposes
of the Benefit Plans, Incentive Plans or Securities Plans, the Employee shall be
deemed to have terminated his employment for Good Reason for purposes of this
Agreement.

V.    Notice of Termination

Any termination of the Employee by the Employer for Good Reason or by the
Employee for Good Reason shall be communicated by a Notice of Termination to the
other party hereof. For purposes of this Agreement, a "Notice of Termination"
shall mean a written notice which shall indicate those specific termination
provisions in this Agreement relied upon and which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee's employment under the provision so indicated. For purposes of this
Agreement, no such purported termination by the Employer shall be effective
without such Notice of Termination.

12

--------------------------------------------------------------------------------




QuickLinks


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
PRELIMINARY STATEMENTS
AGREEMENT
EXHIBIT E DEFINITIONS
